.0Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of claims
The amendment filed on June 1, 2021 is acknowledged. Claims 2-4 and 7-8 have been canceled and claims 6 and 9-11 have been withdrawn. Claims 1, 5 and 12-17 are under examination in the instant office action. 
Applicants' arguments, filed on June 1, 2021 have been fully considered but they are moot in view of new ground of rejection. The new ground of rejection is necessitated by the amendments which exclude the rejected species (1,7-bis(4- hydroxy-3-methoxyphenyl) heptane-3,5-diol, Formula 4) in the previous rejection.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. 

Claim Objections
Claim 1 is objected to because of the following informalities:  typographical errors. The amendment appears to delete the second compound; 1,7-bis(4- hydroxy-3-methoxyphenyl) heptane-3,5-diol (formula 4) in line 13-14. However, the structure of the formula 4 is not deleted. The structure (Formula 4) in line 15 should be lined through. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over FR2838644 (cited in IDS filed on 8/9/2019) in view of JP-2005029571. 

    PNG
    media_image1.png
    185
    544
    media_image1.png
    Greyscale
wherein R2, R3, R4, R7, R8, and R9 can be hydroxyl or methoxy and specifically discloses tetrahydrocurcumin (1,7-bis(3-methoxy-4-hydroxyphenyl)-heptane-3,5-dione: 
    PNG
    media_image2.png
    158
    494
    media_image2.png
    Greyscale
) (claims 1 and 4).
FR2838644 specifically discloses cosmetic compositions comprising the derivatives of 1,7-bisphenyl heptane-3,5-dione  and a topically acceptable base comprising a perfume (qs) wherein the cosmetic compositions are in the form of gel, emulsion-gel, cream, spray, and stick  (Examples 1-5).
FR2838644 teaches that the cosmetic composition comprises from 0.001 to 10% by weight the compound of formula (I), more preferably from 0.1 to 5% by weight  (claims 8-10).  FR2838644 teaches that the composition further comprise at least one additional deodorant or antiperspirant active agent conventionally used in deodorant or antiperspirant composition (claims 8 and 12).

FR2838644 does not specifically disclose the compound of formula 2 as a curcumin derivative.  
However, JP-2005029571 discloses the following compounds as curcumin derivatives having the anti-inflammatory activity (abstract and p3, Fig. 3, compound 5 and compound 7): 

    PNG
    media_image3.png
    78
    339
    media_image3.png
    Greyscale
, which is the compound disclosed in   FR2838644 and 
    PNG
    media_image4.png
    76
    343
    media_image4.png
    Greyscale
, which is the same compound as the claimed compound of formula 2. JP-2005029571 further teaches that they can be used with fragrance (p9, line 1 of the translation).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the curcumin derivative such as (1E,6E)-1,7-bis(3,4-dimethoxyphenyl)-4,4-dimethylhepta-1,6-diene-3,5-dione (compound of formula 2) taught by JP-2005029571 in place of the compound of FR2838644 as an active agent inhibiting development of body odors because both compounds are taught to be similar curcumin derivatives with the same biological activities and can be used interchangeably as evidenced by JP-2005029571. Also, FR2838644 teaches that the curcumin derivatives are easy to formulate and have better efficacy compared to curcumin. One of ordinary skill in the art would have been motivated to do so on the reasonable expectation that the structurally similar curcumin derivatives having similar function of JP-2005029571 would be useful for preparing 
As to the percentage range of a fragrance recited in claims 1 and 15-16, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the percentage of a fragrance in the deodorant or antiperspirant composition of FR2838644 since FR2838644 already teaches adding enough amount (qs) of fragrance to such composition. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to determine the optimal amount of a fragrance for providing the pleasant scent or smell. 


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONG-SOOK BAEK whose telephone number is 571-270-5863.  The examiner can normally be reached 9:00AM-6:00PM Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONG-SOOK BAEK/Primary Examiner, Art Unit 1611